DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Groups I and II in the reply filed on 13 January 2022 is acknowledged.  The traversal is on the ground(s) that the examination can be made without serious burden.  This is not found persuasive because the PCT filed Application is subject to PCT lack of unity rules as indicated in the requirement for restriction of 09 December 2021.  The lack of unity groups are organized in accord with categories of battery casing (Group I) and a battery system (Group II).   For these groups, search is not a basis for a 371 lack of unity (restriction).   Both Groups lack a special technical feature as the technical feature for each group is disclosed by Yan et al. (WO 2015/149660) as indicated in the restriction requirement.  The lack of unity requirement clearly shows Yan discloses the special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: Numerical listing of features is incomplete. See instant Specification [0018]-[0019].
Claim Interpretation
Examiner note:  Claim interpretation.  The phrase “target object” considered as applicable to being a vehicle chassis (instant Specification [0021] Figures 1-6) that is connected to the lower casing, and any of its components, by way of any number of 

Claim Rejection Bases - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections- 35 USC § 102 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. [Yan] (WO 2015/149660).
Regarding Claim 1:
Yan discloses battery lower casing (Yan item 1 Figure 1) comprising:
a support frame comprising a plurality of  fixing beams (Yan items 14, 22 Figure 1), that are connected end to end to form an accommodating space disclosed as a battery accommodating assembly (100) with base components comprising longitudinal side walls (14) connected end to end by way of lateral side walls (between longitudinal side walls (21) (Yan Figure 1) on the periphery of a base (1) (pages 1-2 bridging paragraph, page 6-7 bridging paragraph, page 10 lines 21-24; Figures 1 and 8), 
wherein each of two fixing beams opposite to each other comprises a fixing portion extending toward the accommodating space to attaches portioning beams (positioning portions for partitioning separator connectors--items 212 or 222, page 7 first 
and where the accommodating assembly includes a bottom plate (13) that is disclosed as being connected to the fixing beams (14) because they are integrated by punching (page 6 lines 10-15, lines 21-24 and Figure 1).

Claim Rejections 35 USC § 103
Claim(s) 2, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. [Yan] (WO 2015/149660) as applied to Claim 1 above, in view of Kawabe et al [Kawabe] US 2018/0236863).
Regarding Claim 2, Yan discloses the limitations set forth above.          
Although Yan discloses the support frame further comprises a reinforcing beam disposed in the accommodating space (Yan crossing reinforcing beam or middle “separator” item 22 in space 11 of Figure 1 and page 6 lines 26-27), Yan does not further disclose wherein the reinforcing beam comprises a plurality of fixing rods, and the battery lower casing is also connected to the target object through the fixing rods.
However, Kawabe teaches a support frame that comprises a cross member, or reinforcing beam disposed in an accommodating space (Kawabe area within area “U” 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added a cover to cover a battery pack, as taught by Kawabe, over a battery accommodating space of Yan, by providing a reinforcing beam comprising a plurality of fixing rods, to connect the battery pack top while also connecting the rods to the target object as also taught by Kawabe.

Regarding Claim 3, modified Yan discloses the limitations set forth above.   
Yan doses not disclose whether the battery lower casing wherein the reinforcing beam comprises a supporting portion and a hanging portion which are disposed to intersect with each other, and the fixing rod is disposed to pass through the supporting portion and the hanging portion.  
However, Kawabe teaches that a cover is attached using an arrangement (Kawabe [0097]) wherein the reinforcing beam comprises a supporting portion of the reinforcing beam area comprising a hole and a hanging portion (Kawabe Figure 11, hanging portion 57 and reinforcing beam 58) which are disposed to intersect with each 
	AREA 3 (Annotated Kawabe Figures 9 and 12) 

    PNG
    media_image1.png
    223
    291
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    259
    324
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have attached the battery cover of the modified Yan with the lower casing arrangement of Kawabe by employing a Kawabe reinforcing beam comprising a supporting portion and a hanging portion which are disposed to intersect with each other, and where the hollow fixing rod is disposed to pass through the supporting portion and the hanging portion.  

Regarding Claim 4, modified Yan discloses the limitations set forth above.   
Yan doses not disclose the battery lower casing wherein the fixing rod is a hollow rod, the bottom plate comprises first through holes disposed corresponding to the fixing 
On the other hand, Kawabe teaches fixing a cover to a battery accommodation area (Kawabe Figure 11 cover 55, accommodating area C Figure 1) that covers a lower casing section (item 56 ibid.) wherein the fixing rod is a hollow rod because the rod is of a collar bolt (59) that has a hollow structure designed to contain an interior portion--bolt 40a (Kawabe Figures 9 and 12 items 40a and 59 [0043]).  The bottom plate (Kawabe item 56 Figure 11) comprises first through holes disposed corresponding to the fixing rods (Kawabe Figure 11 holes 56a), and the fixing rod comprises an internal thread at an end away from the supporting portion (see AREA 3 above and threads at item 40a end extending away from the supporting portion).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have attached the battery cover of the modified Yan with the lower casing arrangement of Kawabe by employing a Kawabe fixing rod that is a hollow rod, the bottom plate comprises first through holes disposed corresponding to the fixing rods, and the fixing rod comprises an internal thread at an end away from the supporting portion; as taught by Kawabe.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722